UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1121


MARTO FAHARDO, a/k/a Marto Doe, a/k/a Marto Fajardo, a/k/a Marto Aroldo
Diaz Fajardo,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: August 29, 2017                                  Decided: September 13, 2017


Before TRAXLER, KING, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arnedo S. Valera, LAW OFFICES OF VALERA & ASSOCIATES, Fairfax, Virginia,
for Petitioner. Chad A. Readler, Acting Assistant Attorney General, Keith I. McManus,
Assistant Director, Rosanne M. Perry, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marto Fahardo, a native and citizen of Guatemala, petitions for review of an order

of the Board of Immigration Appeals dismissing his appeal from the immigration judge’s

denial of his requests for asylum, withholding of removal, and protection under the

Convention Against Torture. * We have reviewed the record, including the transcript of

Fahardo’s merits hearing and all supporting evidence. We conclude that the record

evidence does not compel a ruling contrary to any of the administrative factual findings,

see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s

decision, see INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

       Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Fahardo (B.I.A. Dec. 29, 2016). We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




       *
       The Board issued this order after this court granted the Attorney General’s
unopposed motion to remand Fahardo’s case to the Board for further consideration.


                                            2